Exhibit 10.3

SECOND AMENDMENT TO THE

AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF

EASTERLY GOVERNMENT PROPERTIES LP

 

THIS SECOND AMENDMENT (the “Amendment”) TO THE AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP, dated as of February 11, 2015, AMENDED AS OF MAY 6, 2015
(the “Agreement”), OF EASTERLY GOVERNMENT PROPERTIES LP (the “Partnership”) is
effective as of February 26, 2016. All capitalized terms used herein and not
defined shall have the respective meanings ascribed to them in the Agreement.

 

WHEREAS, Section 14.2(B)(8) of the Agreement permits Easterly Government
Properties, Inc., the general partner of the Partnership (the “General
Partner”), without the consent of the Limited Partners, to amend the Agreement,
among other things, to reflect the adoption, modification or termination of a
Stock Plan by the Company; and

 

WHEREAS, the General Partner desires by this Amendment to amend the Agreement as
of the date hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the General Partner hereby amends the Agreement as
follows:

 

1.

Amendment to the Agreement

 

The General Partner, as general partner of the Partnership and as
attorney-in-fact for its Limited Partners, hereby amends the Agreement as
follows:

 

 

A.

Article 1 of the Agreement is amended by inserting the following definition of
“Eligible LTIP Unit.”

“Eligible LTIP Unit” shall mean, as of the date any Liquidating Gain is being
allocated, an LTIP Unit if the Common Unit Economic Balance as of such date
(taking into account allocations to be made on such date) exceeds the Common
Unit Economic Balance as of the date of issuance of the LTIP Unit, as adjusted
for any LTIP Unit Adjustment Events, provided that each such LTIP Unit shall
only be treated as an Eligible LTIP Unit with respect to the portion of any
Liquidating Gain being allocated as of such date that causes the Common Unit
Economic Balance as of such date to exceed the Common Unit Economic Balance as
of the date the LTIP Unit was issued.”

 

B.

Section 6.1I(1) of the Agreement is hereby deleted in its entirety and replaced
with a new Section 6.1I(1) to read as follows.

“(1)any remaining Liquidating Gain shall first be allocated among the Partners
holding Eligible LTIP Units with respect to

 

 

--------------------------------------------------------------------------------

 

such Liquidating Gain until their Economic Capital Account Balances, to the
extent attributable to their ownership of Eligible LTIP Units, is equal to
(i) the Common Unit Economic Balance, multiplied by (ii) the number of their
Eligible LTIP Units (with respect to each LTIP Unit Limited Partner, the “Target
Balance”).  Any such allocations shall be made among the Partners in proportion
to the aggregate amounts required to be allocated to each Partner under this
Section 6.1I.” 

 

C.

Section 6.1I(2) of the Agreement is hereby deleted in its entirety and replaced
with a new Section 6.1I(2) to read as follows.

“(2)Liquidating Gain allocated to an LTIP Unit Limited Partner under this
Section 6.1I will be attributed to specific Eligible LTIP Units of such LTIP
Unit Limited Partner for purposes of determining (i) allocations under this
Section 6.1I, (ii) the effect of the forfeiture or conversion of specific LTIP
Units on such LTIP Unit Limited Partner’s Capital Account and (iii) the ability
of such LTIP Unit Limited Partner to convert specific LTIP Units into Common
Units.  Such Liquidating Gain allocated to such LTIP Unit Limited Partner will
generally be attributed in the following order:  (i) first, to Vested Eligible
LTIP Units held for more than two years, (ii) second, to Vested Eligible LTIP
Units held for two years or less, (iii) third, to Unvested Eligible LTIP Units
that have remaining vesting conditions that only require continued employment or
service to the Company, the Partnership or an Affiliate of either for a certain
period of time (with such Liquidating Gains being attributed in order of vesting
from soonest vesting to latest vesting), and (iv) fourth, to other Unvested
Eligible LTIP Units (with such Liquidating Gains being attributed in order of
issuance from earliest issued to latest issued).  Within each category,
Liquidating Gain will be allocated seriatim (i.e., entirely to the first unit in
a set, then entirely to the next unit in the set, and so on, until a full
allocation is made to the last unit in the set) in the order of smallest Book-Up
Target to largest Book-Up Target.”

 

D.

Section 6.1J of the Agreement is hereby deleted in its entirety and replaced
with a new Section 6.1J to read as follows.

 

“J.LTIP Forfeitures.  If an LTIP Unit Limited Partner forfeits any LTIP Units to
which Liquidating Gain has previously been allocated under Section 6.1I, (i) the
portion of such LTIP Unit Limited Partner’s Capital Account attributable to such
Liquidating Gain allocated to such forfeited LTIP Units will be re-allocated to
that LTIP Unit Limited Partner’s remaining Eligible LTIP Units that were
outstanding on the date of the initial allocation of such Liquidating Gain,
using a methodology similar to that described in Section 6.1L(2) above as
reasonably determined by the General Partner, to the extent necessary to cause
such LTIP Unit Limited Partner’s Economic Capital Account Balance attributable
to each such Eligible LTIP Unit to equal the Common Unit Economic Balance and
(ii) such LTIP

2

--------------------------------------------------------------------------------

 

Unit Limited Partner’s Capital Account will be reduced by the amount of any such
Liquidating Gain not re-allocated pursuant to clause (i) above.” 

 

2.

Continuation of the Agreement

 

The Agreement and this Amendment shall be read together and shall have the same
force and effect as if the provisions of the Agreement and this Amendment were
contained in one document.  Any provisions of the Agreement not amended by this
Amendment shall remain in full force and effect as provided in the Agreement
immediately prior to the date hereof.

 

[ Remainder of page intentionally blank ]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date first above written.

 

 

 

 

GENERAL PARTNER:

 

 

 

EASTERLY GOVERNMENT PROPERTIES, INC.

 

 

 

 

 

By:

/s/ William C. Trimble

 

 

 

Name: William C. Trimble

 

 

Title:   Chief Executive Officer and President

 

 

 

 

4